Citation Nr: 0405263	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of Hodgkin's disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a January 1996 decision by the Newark, New 
Jersey, Regional Office (RO).  The veteran had requested a 
hearing, but moved to Arizona and did not receive the hearing 
notice.  Meanwhile, the case was transferred to the Board.  
When contacted by the Board, the veteran reiterated his 
request for hearing, so the case was remanded to Phoenix so 
one could be convened.

The veteran indicated, at the July 2003 hearing and at a 
December 2001 VA examination, that his dentition deteriorated 
during treatment for Hodgkin's disease, and all of his teeth 
were extracted.  These reports may constitute an informal 
claim for dental treatment and they are referred to the RO, 
pursuant to 38 C.F.R. § 3.155 (2003) for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The veteran was diagnosed with Hodgkin's disease in 1993 and 
treated with chemotherapy from June to December 1993.  His 
disease went into remission, his blood count improved, and 
fatigue, which he noted during treatment, improved as well.  
In 1994, Hodgkin's disease recurred and he was treated again 
with chemotherapy from April to October.  He underwent 
consolidative radiation therapy from December 1994 to January 
1995, and has been in remission since.

An October 1994 RO decision granted service connection for 
Hodgkin's disease and assigned a 100 percent evaluation under 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7709 (Hodgkin's 
disease).  Under the provisions of that Code a 100 percent 
evaluation was assignable for one year following the 
completion of treatment and, thereafter, the rating was to be 
based on residuals.  In this case, the 100 percent evaluation 
was in effect until January 1996 at which time the evaluation 
was reduced to zero.

In April 2000, the evaluation for Hodgkin's disease was 
increased to 10 percent effective November 10, 1999.  That 
increase did not, however, resolve the appeal because, when a 
veteran appeals the evaluation assigned for a service-
connected disorder, it is presumed that he seeks the maximum 
benefit allowed by law or regulation, i.e., 100 percent.  
Thus, the appeal remains open until that benefit is awarded 
or until the appeal is decided or withdrawn.  AB v. Brown, 
6 Vet. App. 35 (1993).

The veteran was afforded VA examinations in December 2001, 
November 1999, November 1998, and April 1998.  Unfortunately, 
the reports of those examinations show that the examiners did 
not have access to the claim file.  An examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Generally, a VA examination 
performed in connection with an increased-rating claim need 
only provide a "snapshot" of the veteran's condition.  That 
is because it is the nature and extent of disability, not the 
etiology thereof, that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1 (2003).  In most 
cases, even though the claims file is not available, VA 
examiners have access to VA medical records that are 
available at the VA medical center where the examination is 
conducted.  In this case, however, the veteran's Hodgkin's 
disease was treated by non-VA health care providers, so VA 
examiners had no information about the course of his 
treatment or about disability, however transient, it caused.  
Thus, another VA examination is needed.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the course of this appeal.  The VCAA 
prescribes VA duties to notify a claimant of the evidence 
needed to substantiate a claim, of the evidence VA will seek, 
and of the evidence the claimant must provide.  It also 
prescribes VA duties to help a claimant obtain evidence.  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  In this case, the RO notified the veteran of VCAA in 
July and November 2001 and in June 2003.  As this claim stems 
from a January 1996 rating decision the provisions of the 
VCAA enacted in 2000 could not have been followed at that 
time.  Still, in light of case law finding that the VCAA has 
"retroactive" effect, and in light of the chronological 
order set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159, the RO must address whether the veteran was prejudiced 
in light of VA's 1996 action.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim is medical 
evidence of disability attributable 
to Hodgkin's disease or the 
treatment of same.

b.  That he should submit to the RO 
any pertinent evidence in his 
possession.

c.  That he should identify all VA 
and non-VA health care providers who 
have treated him for Hodgkin's 
disease or the residuals thereof.

2.  The RO must attempt to obtain copies 
of records the veteran identifies that 
are not now associated with the file, and 
must notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a VA examination to determine 
the nature and extent of all disability 
attributable to Hodgkin's disease or to 
the treatment thereof.  The claim files 
must be sent to the examiner for review, 
and the examination report must reflect 
review of the claims files as well as 
review of this remand.  All indicated 
tests must be conducted.  While symptoms 
are important, the examiner must report 
any objective evidence of residual 
disability due to Hodgkin's disease.

4.  Upon issuance of the notice 
prescribed in paragraph 1 above, and 
completion of the development prescribed 
in paragraphs 2 and 3 above, the RO must 
review all of the evidence of record, and 
readjudicate the claim.  The RO must also 
address whether VA's failure to follow 
the chronological order set forth in 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 
was prejudicial to the appellant.  If the 
decision is unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31, 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

